Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-33 allowed.
            The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see page 2-3 of the response, filed 08/19/2021, with respect to  the rejection(s) of claims 1-5, 6-11, 24, 28-30, and 32 under 35 U.S.C. §102(a)(1) as being anticipated by Paterson (US 2008/0236490)/ the rejection of claim 12  under 35 U.S.C. §103 as being obvious over Paterson in view of Underwood (US 2016/0336174)/ the rejection(s) of claims 13, 15, and 22 under 35 U.S.C. §103 as being obvious over Paterson in view of Kumar (US 2011/016279)/ the rejection of claim 19 under 35 U.S.C. §103 as being obvious over Paterson in view of Park (US 2016/0035610)/ the rejection of claim 25 under 35 U.S.C. §103 as being obvious over Paterson in view of Chen (US 2009/0090852)/ the rejection(s) of claims 26-27 under 35 U.S.C. §103 as being obvious over Paterson in view of Tanaka (US 2007/0284043)/ the rejection of  claim 31 under 35 U.S.C. §103 as being obvious over Paterson in view of Nguyen (US 2004/0058293)/ the rejection of claim 33 under 35 U.S.C. §103 as being obvious over Paterson in view of Tanaka (US 2007/0284043) ( particularly the argument that as discussed in the interview, conducted on 7/7/201, Paterson does not disclose “ in said vacuum recipient (3) a plasma space in operational contact solely with one electrode arrangement consisting of a first electrode arrangement (29) and of a second electrode arrangement (45) facing said first . 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAN VINH/Primary Examiner, Art Unit 1713